
	
		I
		111th CONGRESS
		1st Session
		H. R. 3523
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Teague (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To direct the Secretary of Energy to provide for the
		  establishment of accreditation standards relating to biofuel engineering, to
		  provide support for undergraduate and graduate degree programs that create the
		  engineering skills necessary to support biofuel production, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuel Engineering Training
			 Act.
		2.DefinitionIn this Act—
			(1)the term
			 biofuel engineering means the discipline concerned with
			 utilization of harvested living plant material to produce fuels; and
			(2)the term
			 Secretary means the Secretary of Energy.
			3.Study and
			 development of standardsThe
			 Secretary shall make a grant to an appropriate standard-setting or other entity
			 to conduct a study of, and develop appropriate standards for, accreditation of
			 undergraduate and graduate biofuel engineering programs at institutions of
			 higher education, and to study and the needs of the biofuel industry for
			 engineering support. Such study shall include—
			(1)a
			 determination of subspecialty requirements for engineers who will concentrate
			 on creating other products in addition to fuel, including animal feed and other
			 consumer products;
			(2)consideration of
			 the interaction of biological feedstock with the structural material in the
			 production and distribution systems, the carbon footprint of the production and
			 distribution of biofuels, and related genetic challenges; and
			(3)supplemental
			 courses of study that could be used by experienced engineers for transition
			 into the new biofuel engineering discipline.
			4.Centers of
			 Excellence for Biofuels Research and Training
			(a)EstablishmentThe
			 Secretary shall establish, through the Office of Science, Centers of Excellence
			 for Biofuels Research and Training at institutions of higher education or
			 consortia of such institutions across the country.
			(b)Selection
				(1)In
			 generalThe Secretary shall award grants for the establishment of
			 Centers of Excellence to eligible institutions through a competitive
			 application process.
				(2)CriteriaThe
			 Secretary shall establish selection criteria for awarding grants under
			 paragraph (1). These criteria shall require participating institutions
			 to—
					(A)effectively
			 integrate biofuels research, training, and instruction;
					(B)bring together the
			 study and practice of a broad range of disciplines with relevance to biofuel
			 engineering;
					(C)work with
			 companies that are in the process of commercializing biofuels technology;
			 and
					(D)work with local
			 communities to assist with economic development and job creation in the
			 biofuels sector.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $10,000,000 for each of fiscal years
			 2010 through 2014.
			5.Biofuel
			 Engineering Graduate Fellowship Program
			(a)Definition of
			 Eligible StudentIn this section, the term eligible
			 student means a student who attends an institution of higher education
			 that offers a doctoral or masters degree in the biofuel engineering
			 field.
			(b)EstablishmentThe
			 Secretary shall establish a graduate fellowship program for eligible students
			 pursuing a doctoral degree in the biofuel engineering field.
			(c)Selection
				(1)In
			 generalThe Secretary shall award fellowships to eligible
			 students under this section through a competitive merit review process,
			 involving written and oral interviews.
				(2)CriteriaThe
			 Secretary shall establish selection criteria for awarding fellowships under
			 this section that require an eligible student—
					(A)to pursue a field
			 of science or engineering of importance to a mission area of the
			 Department;
					(B)to demonstrate to
			 the Secretary—
						(i)the
			 capacity of the eligible student to understand technical topics relating to the
			 fellowship that can be derived from the first principles of the technical
			 topics;
						(ii)imagination and
			 creativity;
						(iii)leadership
			 skills in organizations or intellectual endeavors, demonstrated through awards
			 and past experience;
						(iv)excellent verbal
			 and communication skills to explain, defend, and demonstrate an understanding
			 of technical subjects relating to the fellowship; and
						(v)an
			 understanding of how the many disciplines relevant to biofuel engineering
			 interact in the biofuel engineering field; and
						(C)to be a citizen or
			 legal permanent resident of the United States.
					(d)Awards
				(1)AmountA
			 fellowship awarded under this section shall—
					(A)provide an annual
			 living stipend; and
					(B)cover—
						(i)graduate tuition
			 at an institution of higher education described in subsection (a); and
						(ii)incidental
			 expenses associated with curricula and research at the institution of higher
			 education (including books, computers, and software).
						(2)DurationA
			 fellowship awarded under this section shall be for up to 3 years of study
			 within a 5-year period.
				(3)PortabilityA
			 fellowship awarded under this section shall be portable with the eligible
			 student.
				(e)AdministrationThe
			 Secretary—
				(1)shall administer
			 the program established under this section through the Office of Science;
			 and
				(2)may enter into a
			 contract with a nonprofit entity to administer the program, including the
			 selection and award of fellowships.
				(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $3,500,000 for each fiscal year.
			6.Availability of
			 Federal facilitiesAgencies of
			 the Federal Government, including national laboratories, shall make research
			 facilities available to accredited biofuel engineering programs for faculty and
			 students to enhance education and training opportunities.
		
